UNITED STATES DISTRICT COURT Civil Number: 1:19-cv-06352-BMC
EASTERN DISTRICT OF NEW YORK Date Filed: 11-13-2019

ATTORNEY(S) LAREDDOLA, LESTER & ASSOCIATES PH: (516) 357-0056 ;
600 OLD COUNTRY ROAD STE 230 GARDEN CITY, NY 11530 | Court Date:

 

 

Joseph Oquendo
‘ Plaintiff
vs
City of New York, et al
Defendant
STATE OF NEW YORK, COUNTY OF NASSAU, SS.: AFFIDAVIT OF SERVICE
Raed Ibrahim , being sworn deposes and states that, the Deponent is not a party herein, is over the age of 18

years and resides in the State of New York.

That on 2/3/2020, at 2:35 PM at One Police Plaza rm 110C, New York, NY 10007, Deponent served the within Summons
in a Civil Action and Complaint, Civil Cover Sheet, with the index number and the filing date of the action were endorsed
upon the face of the papers so served herein. On: Thomas Scollan (Former Investigator), Defendant therein named, ( hereinafter
referred to as "subject").

By delivering thereat a true copy of each to Det. Mirza a person of suitable age and discretion.

Said premises is subject's actual place of business / employment within the state. A description of Det. Mirza is as follows:

Sex: Female Color ofskin: White Color of hair: Black Age: 36-50
Height: 5ft4in-5ft8in Weight: 131-160 Lbs. Other:

On February 6, 2020, service was completed by mailing a true copy of the above stated document(s) to the Defendant at the
above stated address, in a First Class postpaid properly addressed envelope marked "Personal and Confidential" in an official
depository under the exclusive care and custody of the United States Post Office in the State of New York.

| asked the person spoken to, on whether the subject was in active military service or financially dependent upon any one
who is in the military service of the United States or of the State of NEW YORK in any capacity whatever and received a
negative reply. The source of my informaiion and belief are the conversations above narrated. Upon that information and
belief | assert that the recipient is not in the military service of NEW YORK State or of the United States as that term is
defined in either the State or in Federal statutes.

) to befofe me on February 6, 2020

 

 

 

| a =
ticia Rothfritz io io Process Server, Pease Sign
NOTARY PUBLIC STATE OF New York =i Raed Ibrahim
No. 01R06055503, Qualified in Nassau County = Lic#t 43066
Commission Expires February 26, 2023 fl a Job #: 2000647

Client’s File No.: Oquendo

INTER COUNTY JUDICIAL SERVICES, LLC, 85 WILLIS AVENUE STE. F, Mineora, NY 11501 LICENSE # 1371771
\
